I concur in the judgment but add these few words to explain my understanding of the legal effect of the decision.
First, the best interest of the child is the prime consideration in any custody case.
Second, preference and election, where applicable, are important considerations in the custody decision but are not controlling per se.
Third, to the degree the trial court applied preference and election on a per se or compelling basis, it was in error.
Finally, I would not characterize appellant's counsel's argument as "hollow and narrow-minded." To me, it seems more accurate to call it ingenious but mistaken.